Exhibit 10.18

 

Execution

 

TLP MANAGEMENT SERVICES LLC

AMENDED AND RESTATED SAVINGS AND RETENTION PLAN

 

TLP Management Services LLC, a Delaware limited liability company (the
“Company”), has established the TLP Management Services LLC Amended and Restated
Savings and Retention Plan (the “Plan”). The plan was initially established on
February 26, 2016 and is amended and restated pursuant to the terms hereof,
effective as of February 25, 2019 (the “Amendment Effective Date”); provided,
however, that prior to the closing of the Merger (as defined below), outstanding
awards granted prior to the Amendment Effective Date shall continue to be
governed by the terms of the Plan as in effect prior to the Amendment Effective
Date (the “Original Plan”).

 

The purpose of the Plan is to provide for the reward and retention of certain
key employees by means of compensation that vests over future service
periods.  The benefits provided under the Plan are in addition to any right
participating employees may have under other compensatory plans offered by the
Company and in which the employee is eligible to participate.  The Plan was
initially established under the TLP Management Services LLC 2016 Long-Term
Incentive Plan (the “2016 Plan”); however, from and after the closing date of
the Merger, the Plan and awards granted under the Plan shall not be subject to
the terms and conditions of the 2016 Plan (other than as specifically set forth
with respect to certain provisions in this Plan).

 

ARTICLE 1

 

Definitions

1.1       Administrator shall mean the Board, or the person or group of persons
appointed by the Board to administer the Plan pursuant to Article 5 of the Plan.

1.2       Affiliate shall mean, with respect to any entity, any other entity
that directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the entity in question.  As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of an
entity, whether through ownership of voting securities, by contract or
otherwise.

1.3       Award Agreement shall mean any written award agreement, letter or
other written communication issued by the Company pursuant to which an award of
Covered Compensation is granted to a Participant.

1.4       Beneficiary shall mean the person(s) or entity(ies) designated to
receive payment of Covered Compensation in the event of a Participant's
death.  A Participant's Beneficiary designation shall apply to all Covered
Compensation Accounts of such Participant and shall be effective when it is
submitted in writing to and acknowledged by the Company during the Participant’s
lifetime on the Beneficiary Designation form provided in Appendix B of the
Plan.  The submission of a properly completed new Beneficiary Designation form
shall supersede and cancel all prior Beneficiary designations.  If (a) a
Participant fails to designate a Beneficiary, (b)



1

--------------------------------------------------------------------------------

 



each person designated as a Beneficiary predeceases the Participant, (c) a
Beneficiary disclaims all or a portion of such Participant’s Covered
Compensation, (d) the Administrator cannot determine the identity of a
Beneficiary or locate a Beneficiary without effort or expense that the
Administrator deems unreasonable or excessive, or (e) a dispute arises between
Beneficiaries or those claiming to be Beneficiaries of a Participant, then the
Administrator shall direct the distribution of such benefits to the
Participant’s estate.

1.5       Board shall mean the board of managers of the Company or the managing
member of the Company, as applicable, or any successor governing body.

1.6       Business Day shall mean each calendar day, excluding Saturdays,
Sundays or other holidays observed by the Company.

1.7       Cause shall mean, unless otherwise expressly set forth in an Award
Agreement, that the Participant (a) is convicted of a felony involving theft,
fraud, moral depravity or any other conduct that the Board determines materially
injures the Company's business or reputation, (b) willfully engages in
misfeasance or malfeasance demonstrated by a pattern of failure to perform job
duties for the Company diligently and professionally, which remains uncured for
a period of thirty (30) days after Participant’s receipt of written notice by
the Company, (c) commits any negligent or willful act or omission which causes
or constitutes the need for a material restatement of financial results; (d)
commits a negligent or willful material violation of any securities, commodities
or banking law, any rules or regulations issued pursuant to such laws, or rules
and regulations of any securities or commodities exchange or association of
which the Company or any Affiliate is a member; or (e) materially violates the
terms of any policy of the Company or any Affiliates that has previously been
communicated in writing to the Participant.

1.8       Code shall mean the U.S. Internal Revenue Code of 1986, as amended
from time to time.

1.9       Company shall have the meaning ascribed thereto in the preamble.

1.10     Covered Compensation shall mean the amount of compensation that the
Administrator may in its discretion award as of a particular Grant Date to
certain employees of,  or other individual service provider to, the Company or
any of its Affiliates under the terms of the Plan to reward and retain those
employees by means of Covered Compensation that vests over future service
periods.

1.11     Covered Compensation Account shall mean a notional account that tracks
a Participant’s Covered Compensation with respect to a particular Grant Date, as
adjusted by earnings, gains and losses of the Investment Funds in which such
Covered Compensation is deemed to be invested in accordance with the terms of
the Plan, if applicable.

1.12     Covered Compensation Award shall mean any award of Covered Compensation
to a Participant granted under this Plan.

1.13     Disability shall mean at any time the Company or any of its Affiliates
sponsors a long-term disability plan for the Company’s employees, “disability”
as defined in such long-term



2

--------------------------------------------------------------------------------

 



disability plan for the purpose of determining a participant’s eligibility for
benefits, provided,  however, if the long-term disability plan contains multiple
definitions of disability, “Disability” shall refer to that definition of
disability which, if the Participant qualified for such disability benefits,
would provide coverage for the longest period of time.  The determination of
whether a Participant has a Disability shall be made by the person or persons
required to make disability determinations under the long-term disability
plan.  At any time the Company does not sponsor a long-term disability plan for
its employees, Disability shall mean a Participant’s inability to perform, with
or without reasonable accommodation, the essential functions of his or her
position hereunder for a total of three (3) months during any six (6) month
period as a result of incapacity due to mental or physical illness .

1.14     Grant Date shall mean the date on which the Administrator grants
Covered Compensation to an employee of, or service provider to, the Company or
any of its Affiliates under the terms of the Plan.

1.15     Investment Fund shall mean the investment funds designated on Appendix
A or otherwise identified by the Administrator, provided, however, that,
notwithstanding the terms of any Award Agreement to the contrary, the
Administrator shall have the right in its discretion to change the Investment
Funds at any time.

1.16     Merger shall mean the transactions contemplated by that certain
Agreement and Plan of Merger dated as of November 25, 2018 by and among TLP
Finance Holdings, LLC, TLP Acquisition Holdings, LLC, TLP Merger Sub, LLC,
TransMontaigne Partners L.P., TransMontaigne GP L.L.C. and TLP Equity Holdings,
LLC, as may be amended, modified or supplemented from time to time.

1.17     Participant shall mean an employee of or other individual service
provider to the Company or one of its Affiliates, with respect to whom the
Administrator has awarded Covered Compensation under the Plan.

1.18     Plan shall have the meaning ascribed thereto in the preamble.

1.19     Proprietary Information shall mean, with respect to any Participant,
any information that may have intrinsic value to the Company,  the Company’s
Affiliates, the Company’s customers or other parties with which the Company has
a relationship, or that may provide the Company with a competitive advantage,
including, without limitation, any trade secrets, inventions (whether or not
patentable); formulas; flow charts; computer programs, access codes or other
systems information; algorithms, technology and business processes; business,
product, or marketing plans; sales and other forecasts; financial information;
customer lists or other intellectual property; information relating to
compensation and benefits; and public information that becomes proprietary as a
result of the Company’s compilation of that information for use in its business;
provided that such Proprietary Information does not include any information
which is, or has become, publicly available other than as a result of the
Participant’s action.  Proprietary Information may be in any medium or form
including, without limitation, physical documents, computer files or discs,
videotapes, audiotapes, and oral communications.



3

--------------------------------------------------------------------------------

 



1.20     Retirement shall mean with respect to any Participant, the attainment
of the earliest of (a) age sixty (60), (b) age fifty-five (55) and ten (10)
years of service as an officer of the Company or any Affiliate of the Company,
or (c) age fifty (50) and twenty (20) years of service with the Company or any
Affiliate of the Company as an employee.  A Participant’s status as an officer
shall be determined as of the Grant Date of the relevant Covered Compensation
Award hereunder.  Years of service shall be determined based on the number of
full years that the individual has served as an officer or employee of the
Company or any Affiliate of the Company, measured by anniversaries of the date
that the individual commenced employment with the Company or any Affiliate of
the Company, as indicated on the Participant’s personnel records, which shall
include, without limitation, prior years of service with Coastal Fuels
Marketing, Inc.; Radcliff/Economy Services, Inc.; Louis Dreyfus Energy Corp; El
Paso CGP Company; and TransMontaigne Inc., and its subsidiaries.

1.21     Termination of Employment shall mean a “separation from service” as
that term is defined in Code Section 409A(a)(2)(A)(i) and Treas. Regs. Section
1.409A-1(h), and as amplified by any other official guidance, with respect to a
Participant’s employment or other service with the Company and its Affiliates.

1.22     Trading Day shall mean each day that the New York Stock Exchange Inc.
or its successor is open for the trading of securities listed on such exchange.

1.23     Unauthorized Comments shall mean comments made by a Participant,
directly or indirectly, which contain or involve any negative, derogatory or
disparaging comment, whether written, oral or in electronic format, to any
reporter, author, producer or similar person or entity or to any general public
media in any form (including, without limitation, books, articles or writings of
any other kind, as well as film, videotape, audio tape, computer/Internet format
or any other medium) that concerns, directly or indirectly, the Company or any
Affiliate of the Company, its business or operations or any Affiliate’s business
or operations, or any of it or any Affiliate’s current or former agents,
employees, officers or directors.

ARTICLE 2

Awards of Covered Compensation

2.1       Awards.  The Administrator may grant Covered Compensation Awards to
Participants pursuant to and subject to the terms and conditions of the
Plan.  The recipients and amounts of any Covered Compensation Awards shall be
determined by the Administrator.  The Administrator shall determine the terms
and conditions of each Covered Compensation Award, and shall set forth such
terms and conditions in an applicable Award Agreement, provided that any Awards
granted prior to the Amendment Effective Date will be covered by the terms of
this Plan, subject to vesting provisions addressed in Section 4.2, which will be
covered by the Original Plan.

ARTICLE 3

 

Deemed Investment of Covered Compensation

3.1       Investments.



4

--------------------------------------------------------------------------------

 



(a)        Unless otherwise expressly set forth in an Award Agreement, Awards of
Covered Compensation shall be eligible to accrue investment returns as provided
in this Article 3.  The amount that is ultimately payable to the Participant
with respect to Covered Compensation shall be the amount notionally credited to
such Participant’s vested Covered Compensation Account as if such Covered
Compensation Account had been invested in some or all of the Investment
Funds.  The Administrator shall have the authority, in its sole discretion, with
or without notice, to add, change or eliminate one or more of the Investment
Funds at any time by written action.

(b)        Subject to the discretion of the Administrator, it is generally
anticipated that all or a portion of each grant of Covered Compensation to each
Participant will be designated on the applicable Grant Date as being deemed to
be invested in one of more of the Investment Funds.  To the extent that the
Board or the Administrator does not designate a specific Investment Fund with
respect to all or any portion of a grant of Covered Compensation as of the
applicable Grant Date (the “Undesignated Portion”), in accordance with any
additional rules, procedures or options that the Administrator may establish,
the Administrator may permit each Participant to recommend that such
Undesignated Portion be deemed to be invested in any one or more of the
Investment Funds by submitting to the Company an Investment Direction in the
form set forth at Appendix C within thirty (30) days after the applicable Grant
Date, or such longer period as the Administrator may, in its discretion,
allow.  If validly completed and timely received by the Company, such Investment
Direction shall, if determined by the Company in its sole discretion to be put
into effect, be effective as of the date of receipt by the Administrator, and
shall remain in effect until such Covered Compensation vests and is paid or is
forfeited in accordance with the Plan.  To the extent that the Administrator has
not received a validly completed Investment Direction with respect to any
Undesignated Portion of a Participant’s Covered Compensation Account or the
Company determines in its sole discretion not to effectuate the recommendation
in a validly completed, timely received Investment Direction, it shall deemed to
be invested in such Investment Fund as may be selected by the Administrator from
time to time.

(c)        Anything in the Plan to the contrary notwithstanding, and
notwithstanding the election by any Participant to designate the Investment
Funds in which all or a portion of such Participant’s Covered Compensation
Account is deemed to be invested and the deemed allocation of such Participant’s
Covered Compensation Account among such Investment Funds, the Company is under
no obligation to segregate or otherwise set aside any property or assets with
respect to such Participant’s Covered Compensation Account.

3.2       Investment Earnings or Losses.  Any notional amounts credited to a
Participant’s Covered Compensation Account shall increase or decrease based on
any increase or decrease in the value of the Investment Fund in which such
amounts are deemed to be invested in accordance with Section 3.1.  In a manner
consistent with the allocations described in Section



5

--------------------------------------------------------------------------------

 



3.1, the notional investment earnings or losses under this Section 3.2 shall be
credited to a Participant’s Covered Compensation Account, as determined in good
faith by the Administrator.

3.3       Contribution of Notional Distributions.  The Covered Compensation
Account of each Participant shall be credited with notional dividends and other
notional distributions at the same time, in the same form, and in equivalent
amounts as dividends and other distributions, if any, are payable from time to
time with respect to the Investment Funds in which such Covered Compensation
Account is deemed to be invested.  Any such notional dividends and other
notional distributions shall be valued as of the date on which they are credited
to a Participant’s Covered Compensation Account and reallocated to acquire
additional interests in the Investment Funds in which such Covered Compensation
Account is deemed to be invested.  If such notional dividends and other notional
distributions are credited in a form other than common stock, common units or
cash, the Administrator will determine their value in good faith and may treat
such dividends and distributions as having been made in a like amount of cash.

3.4       Valuation of Participant’s Covered Compensation Account.  The value of
a Participant’s Covered Compensation Account as of any time shall be determined
based on the value of the underlying investments, which comprise the Investment
Fund, in which such Covered Compensation Account is deemed to be invested as of
such date.  The value of each deemed underlying investment that is publicly
traded shall be determined based on the closing sales price for such investment
as quoted or otherwise reported on the date of determination (or, if no closing
sales price was reported on such date, on the last trading date such closing
sales price was reported), as reported in The Wall Street Journal, or such other
source as the Administrator deems reliable.

ARTICLE 4

 

Vesting and Payment of Covered Compensation

4.1       Vesting of Covered Compensation Account.   A  Participant’s Covered
Compensation Account with respect to Covered Compensation awarded as of a
particular Grant Date shall become vested in accordance with the terms set forth
in the applicable Award Agreement.  Awards granted prior to the Amendment
Effective Date shall become vested in accordance with the terms of the Original
Plan, including applicable vesting acceleration provisions (and definitions with
respect thereto, other than the definition for “Cause” which is updated herein).

4.2       Payment of Covered Compensation Account.  Unless otherwise set forth
in an applicable Award Agreement, the vested portion of a Participant’s Covered
Compensation Account will be paid within 60 days after the date it vests
pursuant to the applicable Award Agreement, subject to any six-month delay of
the payment required by Section 4.7 below.  Awards granted prior to the
Amendment Effective Date shall be paid in accordance with the terms of the
Original Plan.

4.3       Requirement to Sign Release.  Notwithstanding any provision of the
Plan or any Award Agreement to the contrary, the Company’s obligation to make
any payment to a Participant on account of the Participant’s Termination of
Employment shall be subject (except



6

--------------------------------------------------------------------------------

 



in the case of death) to the Participant’s prior execution and delivery to the
Company within fifty (50) days following such Participant’s Termination of
Employment of a legal release substantially in the form of Appendix D attached
hereto, which release becomes effective and irrevocable in its entirety within
the time period specified in Appendix D.

4.4       Form of Payment.  The value of all or a portion of a Covered
Compensation Account that is payable under the Plan shall be determined, in the
discretion of the Administrator, either as of the last Trading Day of the month
during which it vests or as of any earlier date as determined by the
Administrator on or after the date on which it vests.  A Participant’s vested
Covered Compensation Account shall be paid in cash or in kind, at the sole
discretion of the Administrator, including based on the Investment Fund(s) in
which the Participant’s Covered Compensation Account is deemed invested under
the terms of the Plan.

4.5       Tax Withholding and Reporting.  The Company shall have the right to
withhold all applicable taxes from any payment under the Plan, including any
federal, state, local, and foreign income, employment or other taxes, and may
require Participants to make arrangements to satisfy all applicable withholding
requirements prior to any payment being made hereunder.

In addition, in its sole discretion, and pursuant to the provisions of Treasury
Regulations Sections 1.409A-3(i)(2)(i) and 1.409A-3(j)(4)(vi), the Administrator
may permit acceleration of the time or schedule of payment of any portion of a
Participant's vested Covered Compensation Account solely to the extent as may be
necessary to pay (i) the Federal Insurance Contributions Act (“FICA”) taxes
imposed under Section 3101, 3121(a) and 3121(v)(2) of the Code (as applicable)
with respect to a Participant’s vested Covered Compensation Account;  (ii) the
income tax at source on wages imposed under Section 3401 of the Code or the
corresponding withholding provisions of applicable state, local, or non-U.S. tax
laws as a result of the payment of the FICA tax; and (iii) the additional income
tax at source on wages attributable to the pyramiding Section 3401 wages and
taxes.  Notwithstanding the foregoing, the total accelerated distribution to a
Participant under this Section 4.5 shall not exceed the aggregate amount of FICA
taxes referred to in subsection (i) above, plus the income tax withholding
related to the distribution in the amount of such FICA taxes.

4.6       Forfeiture of Covered Compensation Account(s).

(a)        With respect to any Covered Compensation Award, if the Participant
has a Termination of Employment before the date an applicable portion of the
Participant’s Covered Compensation Account(s) becomes vested as prescribed in
the applicable Award Agreement (and such Termination of Employment does not
result in the vesting of the Covered Compensation Award), the Participant shall
automatically forfeit all unvested portions of his or her Covered Compensation
Account(s) for no consideration.

(b)        With respect to any Covered Compensation Award, in addition to any
other recovery the Company or any Affiliate of the Company may be entitled to as
a matter of law or equity, a Participant shall automatically forfeit his or her
Covered Compensation Account(s) pertaining thereto, including any portions
thereof which may previously have become vested and paid to a  Participant



7

--------------------------------------------------------------------------------

 



pursuant to the Plan, for no consideration if the Plan Administrator shall
determine that the Participant, (I) while employed with, or while provided
service to, the Company or any Affiliate of the Company, (II) in the case of
clauses (i), (ii), (iii), or (iv), below, at any time following Participant’s
Termination of Employment with the Company or any Affiliate of the Company, and
(III) in the case of clauses (vi), (vii) or (viii) below,  during the one (1)
year period following Participant’s Termination of Employment with the Company
or any Affiliate of the Company:

(i)         has misused Proprietary Information, or has otherwise failed to
comply with his or her obligations with respect to the use of Proprietary
Information in violation of Company policies pertaining thereto, including the
Company’s Code of Conduct, as such policies may be amended from time to time;

(ii)       has made any Unauthorized Comments;

(iii)      has cooperated with any third party in litigation proceedings adverse
to the Company or any Affiliate of the Company, except to any extent such
cooperation was compelled by legal process or otherwise required by law;

(iv)       has refused to honor the Company’s request to cooperate or
participate on behalf of the Company or any Affiliate of the Company in any
litigation proceedings involving the Company or any Affiliate of the Company;

(v)        has been terminated for Cause;

(vi)       has violated Section 4.6(d)(i) of this Plan;

(vii)     has, directly or indirectly, solicited the employment, or hired any
employee of the Company or any Affiliate of the Company, or induced any employee
of the Company or any Affiliate of the Company to terminate his/her employment
with the Company or any Affiliate of the Company; provided, however, that this
provision shall apply only if such solicitation, hiring or inducement to
terminate employment relates to an employee of the Company or any Affiliate of
the Company having the status of Executive Director or higher, and further
provided that this provision shall not apply if any such hiring, solicitation or
inducement of the employee (A) is as a result of any general solicitation for
employees (including through the use of employment agencies) not specifically
directed at any such persons and such person responds to any such general
solicitation; (B) if such employee approaches the Participant on an unsolicited
basis; or (C) such solicitation occurs following cessation of such employee’s
employment with the Company or any Affiliate of the





8

--------------------------------------------------------------------------------

 



Company without any solicitation or encouragement from the Participant; or

(viii)    has, directly or indirectly, solicited or enticed away, or in any
manner attempted to persuade any customer, or prospective customer of the
Company or any Affiliate of the Company (A) to discontinue or diminish his, her
or its relationship or prospective relationship with the Company or any
Affiliate of the Company, or (B) to otherwise provide his, her or its business
to any person, company, partnership or other business entity which is engaged in
any line of business in which the Company or any Affiliate of the Company is
engaged; provided, however, that this provision shall apply only to customers,
or prospective customers, that Participant had contact with while working on an
actual or prospective project or assignment during the 180 days preceding
Participant’s Termination of Employment.

To the extent Participant is required to repay any amounts previously paid from
his or her Covered Compensation Account pursuant to this Section 4.6(b), such
Participant shall promptly repay such amounts in full to the Company in a lump
sum in cash.

 

(c)        The Plan Administrator may require a Participant to provide the Plan
Administrator with a written certification or other evidence that the Plan
Administrator deems appropriate, in its sole discretion, that the Participant
has not engaged in the conduct described in Section 4.5(b)(i) or (ii) above.

(d)        Each Participant accepting Covered Compensation shall be deemed to
agree that during the Employee’s employment with the Company or any of its
Affiliates (or provision of services with respect thereto if otherwise indicated
in an agreement governing such services or similar) and for a period of one year
thereafter and within a fifty (50) mile radius of any location where the Company
or any Affiliate of the Company is actively engaged in the business of refined
petroleum product (A) terminaling, (B) storage, (C) transportation, or (D)
marketing of refined petroleum products or other fuels (collectively, the
“Business”), or proposes to engage in the Business, on or prior to Participant’s
Termination of Employment:

(i)         The Participant shall not, directly or indirectly, through one or
more other persons or entities, engage in, or have any financial or other
interests (whether as a principal, partner, shareholder, director, officer
agent, employee, consultant or otherwise) (other than ownership of 1% or less of
the outstanding stock of any corporation listed on the New York Stock Exchange,
the American Stock Exchange or NASDAQ) in, or provide assistance to, any person,
firm, corporation or business that engages in any activity which is the same as
the Business;





9

--------------------------------------------------------------------------------

 



(ii)       The Participant shall not solicit or attempt to solicit any of the
Company’s or its Affiliates’ customers, clients, members, vendors, licensees,
lessees, business partners or suppliers, or otherwise interfere with any
business relationship or contract between the Company or any Affiliate of the
Company and any of their customers, clients, members, vendors, licensees,
lessees, business partners or suppliers; and

(iii)      The Participant shall not solicit, induce, recruit or encourage any
of the Company’s or its Affiliates’ employees, independent contractors or
consultants to terminate their relationship with the Company, or take away such
employees, independent contractors or consultants, or attempt to solicit,
induce, recruit, encourage or take away employees, independent contractors or
consultants of the Company or its Affiliates.

Notwithstanding the foregoing, this Section 4.6(d) shall not apply to a
Participant if the Participant has entered into a separate agreement with the
Company or one of its Affiliates containing similar post-termination restrictive
covenants (including both non-competition and non-solicitation covenants) that
apply for a period of time that is different than one year following
Participant’s Termination of Employment.

 

4.7       Section 409A and No Guarantee of Tax Consequences.  The Administrator
shall delay the payment of any benefits payable under this Plan to the extent
necessary to comply with Section 409A(a)(2)(B)(i) of the Code (relating to
payments made to certain “specified employees” of certain publicly-traded
companies) and in such event, any such amount to which a Participant would
otherwise be entitled during the six (6) month period immediately following his
or her separation from service will be paid on the first Business Day following
the expiration of such six (6) month period.  Each payment or amount due to a
Participant under this Plan shall be considered a separate payment, and a
Participant’s entitlement to a series of payments under this Plan is to be
treated as an entitlement to a series of separate payments.  This Plan is
intended to comply with or otherwise be exempt from the provisions of Code
Section 409A and shall be interpreted consistent with such intention, and the
Company reserves the right (but shall have no obligation) to amend the Plan in
its discretion in order to make the Plan comply with Code Section 409A.   None
of the Board,  the Company, or any Affiliate of the Company,  makes any
representation or guarantee that the benefits provided under the Plan will
comply with Code Section 409A or that any particular federal, state, local or
other tax treatment will (or will not) apply or be available to any Participant
or other Person or makes any undertaking to prevent Code Section 409A from
applying to the benefits provided under the Plan or to mitigate its effects on
any deferrals or payments made under the Plan or assumes any liability with
respect to any tax or associated liabilities to which any Participant or other
Person may be subject.

ARTICLE 5

 

Amendment and Termination of Plan

5.1       Amendment, Suspension, and Early Termination.  The Administrator shall
have the authority, in its discretion, to amend, alter, suspend, discontinue or
terminate the Plan in any



10

--------------------------------------------------------------------------------

 



manner at any time for any reason or for no reason without the consent of any
Participant.  The Administrator shall notify Participants of any amendment,
suspension or early termination of the Plan as soon as administratively possible
after such amendment, alteration, suspension, discontinuation or early
termination.

5.2       Termination of the Plan.  The Plan shall terminate on the date when no
Participant (or Beneficiary) has any right to or expectation of payment of
benefits under the Plan.

ARTICLE 6

 

Administration

6.1       Administration.  The Administrator shall administer the Plan and
interpret, construe and apply its provisions in accordance with its terms.  The
Administrator shall further establish, adopt or revise such rules and
regulations as it may deem necessary or advisable for the administration of the
Plan.  All decisions of the Administrator shall be final and binding, subject
only to a determination otherwise by the Administrator.

6.2       Delegation of Authority.  To the extent permitted by applicable laws,
the Board may delegate any or all of its powers under the Plan to one or more
committees of the Board or to one or more officers of the Company. The Board may
abolish any committee at any time or revoke any such delegation and re-vest in
itself any previously delegated authority.

6.3       No Liability.  The Administrator shall not be liable for any
determination, decision, or action made in good faith with respect to the
Plan.  The Company will indemnify, defend and hold harmless the Administrator
from and against any and all liabilities, costs, and expenses incurred by such
person(s) as a result of any act, or omission, in connection with the
performance of such person’s duties, responsibilities, and obligations under the
Plan, other than such liabilities, costs, and expenses as may result from the
bad faith, gross misconduct, breach of fiduciary duty, failure to follow the
lawful instructions of the Administrator or criminal acts of such persons.

ARTICLE 7

 

Conditions Related to Benefits

7.1       Nonassignability.  The compensation and benefits provided under the
Plan may not be alienated, assigned, transferred, pledged, encumbered or
hypothecated by any person, at any time, or to any person whatsoever.  Such
amounts shall be exempt from the claims of creditors or other claimants of the
Participant or Beneficiary and from all orders, decrees, levies, garnishment or
executions to the fullest extent allowed by law.

7.2       No Right to Company Assets.  Covered Compensation paid under the Plan
shall be paid from the general funds of the Company, and the Participant and any
Beneficiary shall be no more than unsecured general creditors of the Company
with no special or prior right to any assets of the Company for payment of any
obligations hereunder.  The Plan shall not be deemed to confer any legal rights
or benefits on a Participant until payment of Covered Compensation is authorized
by the Administrator.



11

--------------------------------------------------------------------------------

 



7.3       Trust.  At its discretion, the Company may establish one or more
grantor trusts for the purpose of providing for payment of Covered Compensation
under the Plan.  Such trust or trusts may be irrevocable, but the assets thereof
shall be subject to the claims of the Company’s and its Affiliates’
creditors.  Amounts paid to the Participant or the Participant's Beneficiary
from any such trust or trusts shall be considered paid by the Company for
purposes of meeting the obligations of the Company under the Plan.

ARTICLE 8

 

Miscellaneous

8.1       Successors of the Company.  The rights and obligations of the Company
under the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.

8.2       Employment or Other Service Not Guaranteed.  Nothing contained in the
Plan nor any action taken hereunder shall be construed as a contract of
employment or for other service with the Company or any Affiliate of the
Company, as amending or modifying any term or condition of a Participant’s
written employment agreement with, or agreement governing the provision of
services to, the Company or any Affiliate of the Company (if any such agreement
is in effect, now or in the future) or as giving any Participant any right to
continued employment with or other service to the Company or any Affiliate of
the Company.

8.3       Gender, Singular and Plural.  All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require.  As the context may require, the singular
may be read as the plural and the plural as the singular.

8.4       Captions.  The captions of the Articles and paragraphs of the Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.

8.5       Validity.  In the event any provision of the Plan is held invalid,
void or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.

8.6       Waiver of Breach.  The waiver by the Company of any breach of any
provision of the Plan shall not operate or be construed as a waiver of any
subsequent breach.

8.7       Notice.  Any notice or filing required or permitted to be given to the
Company, the Participant or a Participant’s Beneficiary under the Plan shall be
sufficient if in writing and hand-delivered, or sent by registered or certified
mail, in the case of the Company, to the principal office of the Company,
directed to the attention of the Administrator, and in the case of the
Participant or a Participant’s Beneficiary, to the last known address of the
Participant or a Participant’s Beneficiary indicated on the records of the
Company.  Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.



12

--------------------------------------------------------------------------------

 



8.8       No Effect on Retirement or Other Benefits.  Except as specifically
provided in a retirement or other benefit plan of the Company, or any Affiliate
of the Company, amounts payable under the Plan shall not be deemed compensation
for purposes of computing benefits or contributions under any other compensatory
or retirement plan of the Company, or any Affiliate of the Company, and shall
not affect any benefits under any other benefit plan of any kind or any benefit
plan subsequently instituted by the Company under which the availability or
amount of benefits is related to level of compensation, except as otherwise
determined by the Administrator; provided, however, that nothing in this Section
8.8 or any other provision of the Plan shall be construed to prevent payments
under the Plan from being treated as compensation under any 401(k) plan
maintained by the Company or any Affiliate of the Company would otherwise treat
payments under the Plan as compensation.

8.9       Applicable Law.  This Plan is to be construed in accordance with and
governed by the internal laws of the State of Colorado without giving effect to
any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Colorado to the rights
and duties of the parties.

8.10     Dispute Resolution.  Each Participant accepting Covered Compensation
shall be deemed to agree that this Section 8.10 shall be the exclusive means for
resolving any dispute arising out of or relating to the Plan.  The Participant
and the Company shall attempt in good faith to resolve any disputes arising out
of or relating to the Plan by negotiation between individuals who have authority
to settle the controversy.  Negotiations shall be commenced by either party by
providing notice of a written statement of the party’s position (the “Initiating
Notice”) and the name, title, mailing address, telephone number, and e-mail
address of the individual who will represent the party.  Within fifteen (15)
days of receipt of the Initiating Notice, the other party shall provide the
initiating party a written statement of its position.  Within fifty (50) days of
the exchange of written notifications, the parties shall meet at a mutually
acceptable time and place, and thereafter as often as they reasonably deem
necessary, to resolve the dispute.  If the dispute has not been resolved by
negotiation within ninety (90) days of the date of receipt of the Initiating
Notice, the parties agree that any dispute or other matter in question of any
kind arising out of or relating to the Plan shall be settled by binding,
mandatory arbitration in Colorado to be conducted by a single, neutral
arbitrator mutually acceptable to the parties in accordance with the American
Arbitration Association's National Rules for Employment Disputes.  The parties
shall have the right to conduct discovery which provides them with access to
documents and witnesses that are essential to the dispute, as determined by the
arbitrator.  The parties agree that the arbitrator shall have no authority to
vary the terms of the Plan or to award any punitive, consequential, incidental,
indirect or special damages, interest, fees or expenses.  The arbitrator's
written award shall include the essential findings and conclusions upon which
the award is based.  The decision of the arbitrator shall be final and may be
enforced in any court of competent jurisdiction.  In no event shall a demand for
arbitration be made after the date when the applicable statute of limitations
would bar the institution of a legal or equitable proceeding based on such
claim, dispute or other matter in question.  The parties shall bear their own
attorneys' fees and other costs arising under this Section 8.10 except as
otherwise required by law, and shall share equally in the cost of the
arbitrator.

8.11     Modification and Severability.  If any restriction set forth in this
Plan is found by any court of competent jurisdiction, or an arbitrator appointed
under the terms of this Plan, to be



13

--------------------------------------------------------------------------------

 



unenforceable because it is too broad, or extends for too long a period of time,
or over too great a range of activities, or in too broad a geographic area, it
shall be modified by the court or arbitrator and interpreted to extend only over
the maximum scope, period of time, range of activities or geographic area as to
which it may be enforceable.  If any provision of this Plan, or application
thereof to any person, place, or circumstance, shall be held by a court of
competent jurisdiction, or an arbitrator appointed under the terms of this Plan,
to be invalid, unenforceable, or void, the remainder of this Plan and such
provisions as applied to other persons, places and circumstances shall remain in
full force and effect.

 



14

--------------------------------------------------------------------------------

 



TLP MANAGEMENT SERVICES LLC

AMENDED AND RESTATED SAVINGS AND RETENTION PLAN

 

APPENDIX A

Investment Funds

 

1.         Fixed Interest Fund.  Amounts deemed to be invested in this Fund with
respect to a Participant will accrue interest at a fixed rate to be determined
annually by the Administrator.  For all Covered Compensation Awards granted
under the Plan, the interest rate may be set forth in the award.

 

2.         Dodge & Cox Income Fund.  Amounts deemed to be invested in this Fund
with respect to a Participant will be treated as though invested in the Dodge &
Cox Income Fund, which is an open-end fund incorporated in the USA.  The Fund’s
objective is a high and stable rate of current income, consistent with long-term
preservation of capital.  The Fund invests primarily in a diversified portfolio
of high-quality bonds and other fixed-income securities, including US government
obligations, mortgage and asset-backed securities and corporate bonds.

 

3.         Equity Index Fund.  Amounts deemed to be invested in this Fund with
respect to a Participant will be treated as though invested in the SPDR Trust
Series 1 (AMEX:  SPY) (which has an investment goal of tracking the performance
of the Standard & Poors 500 Index), or such other equity index as the
Administrator may from time to time select, and calculated based on the reported
value of such index in The Wall Street Journal, or such other source as the
Administrator deems reliable.

 





B-1

--------------------------------------------------------------------------------

 



TLP MANAGEMENT SERVICES LLC

AMENDED AND RESTATED SAVINGS AND RETENTION PLAN

APPENDIX B

BENEFICIARY DESIGNATION FORM

 

 

Participant’s Name:

 

 

Spouse’s Name (if any):

 

 

Address:

 

 

In the event of my death prior to the payment of all or any portion of my
Covered Compensation, and in lieu of disposing of my interest in the Covered
Compensation by my will or the laws of intestate succession, I hereby designate
the following persons as Primary Beneficiary(ies) and Contingent
Beneficiary(ies) of my interest in the Covered Compensation (please attach
additional sheets if necessary):

 

 

Primary Beneficiary(ies) (Select only one of the three alternatives)

 

 

 

 

 

 

☐

(a)     Individuals and/or Charities

 

% Share

 

 

 

 

 

1)

Name

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

2)

Name

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

3)

Name

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

4)

Name

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

☐

(b)    Residuary Testamentary Trust

 

 

 

 

 

 

 

 

In trust, to the trustee of the trust named as the beneficiary of the residue of
my probate estate.

 





B-2

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

☐

(c)    Living Trust

 

 

 

 

 

 

 

 

The

 

Trust, dated

 

 

 

(print name of trust)

(fill in date trust was established)

 

 

 

 

 

 

 

 

Contingent Beneficiary(ies) (Select only one of the three alternatives)

 

 

 

 

 

 

☐

(a)     Individuals and/or Charities

 

% Share

 

 

 

 

 

1)

Name

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

2)

Name

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

3)

Name

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

4)

Name

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

☐

(b)    Residuary Testamentary Trust

 

 

 

 

 

 

 

 

In trust, to the trustee of the trust named as the beneficiary of the residue of
my probate estate.

 

 

 

 

 

 

 

☐

(c)    Living Trust

 

 

 

 

 

 

 

 

The

 

Trust, dated

 

 

 

(print name of trust)

(fill in date trust was established)

 

Should all the individual Primary Beneficiary(ies) fail to survive me or if the
trust named as the Primary Beneficiary does not exist at my death (or no will of
mine containing a residuary trust is admitted to probate within six months of my
death), the Contingent Beneficiary(ies) shall be entitled to my interest in the
Covered Compensation in the shares indicated.  Should any



B-3

--------------------------------------------------------------------------------

 



individual beneficiary fail to survive me or a charity named as a beneficiary no
longer exists at my death, such beneficiary’s share shall be divided among the
remaining named Primary or Contingent Beneficiaries, as appropriate, in
proportion to the percentage shares I have allocated to them.  This beneficiary
designation is effective until I file another such designation with the
Administrator and such designation is acknowledged by the Administrator during
my lifetime.  Any previous beneficiary designations are hereby revoked.

 

 

 

 

 

Submitted by:

    

Accepted by:

 

 

 

 

☐ Participant ☐ Participant’s Spouse

 

 

 

 

 

 

 

 

By:

 

(Signature)

 

 

 

 

Its:

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

Spousal Consent (alternative to separate designation by spouse):

I hereby consent to the beneficiary designation contained herein and agree that
the designation of beneficiaries provided herein shall apply to my community
property interest in any Covered Compensation payable to my spouse in connection
with his or her employment with the Company or any Affiliate of the Company.

 

 

 

 

 

(Signature of Spouse)

 

 

 

Date:

 

 

 

 

 



B-4

--------------------------------------------------------------------------------

 



TLP MANAGEMENT SERVICES LLC

AMENDED AND RESTATED SAVINGS AND RETENTION PLAN

 

APPENDIX C

INVESTMENT DIRECTION

The undersigned Participant by execution and submittal to the Administrator of
this Investment Direction form hereby recommends that the portions of
Participant’s Covered Compensation Account in the Plan with respect to the [date
of award] Grant Date be deemed to be invested in the Investment Fund(s) listed
below in accordance with the percentages indicated opposite each Investment
Fund(s).

 

 

INVESTMENT

Percentage

 

 

Fixed Interest Fund

%

Dodge & Cox Income Fund

%

Equity Index Fund

%

 


100%

 

 

 

 

Participant:

 

 

 

Signature:

 

 

 

Date:

 

 

 

 

 



C-1

--------------------------------------------------------------------------------

 



TLP MANAGEMENT SERVICES LLC

AMENDED AND RESTATED SAVINGS AND RETENTION PLAN

APPENDIX D

LEGAL RELEASE

This Legal Release (the "Agreement") is executed by undersigned participant
("Participant") for the benefit of TLP Management Services LLC, its
subsidiaries, affiliates and predecessors, and their respective officers,
directors, employees, agents, equityholders, representatives and insurers
(collectively "TransMontaigne" or the “Company”).  References herein to “you”
and “your” and other similar references refer to the Participant.

 

1.         You acknowledge that you have read and understand the TLP Management
Services LLC Amended and Restated Savings and Retention Plan (the “Plan”).

 

2.         You agree that you wish to receive the payment of the vested
portion(s) of your Covered Compensation Account(s) described in the Plan (the
"Vested Benefits"), that your decision to do so is entirely voluntary, that you
have not been pressured into accepting the Vested Benefits and that you have
enough information about the Vested Benefits to decide whether to sign this
Agreement.  If, for any reason, you believe that your acceptance of the Vested
Benefits is not entirely voluntary, or if you believe that you do not have
enough information, then you should not sign this Agreement.

 

3.         You, for yourself, your heirs, personal representatives and assigns,
and any other person or entity that could or might act on behalf of you,
including, without limitation, your counsel (all of whom are collectively
referred to as "Releasor"), hereby fully and forever release and discharge the
Company and its present and future affiliates and subsidiaries, and each of
their past, present and future officers, directors, employees, shareholders,
independent contractors, attorneys, insurers and any and all other persons or
entities that are now or may become liable to Releasor due to any act or
omission of such person or entity (all of whom are collectively referred to as
"Releasees") of and from any and all actions, causes of action, claims, demands,
costs and expenses, including attorneys' fees, of every kind and nature
whatsoever, in law or in equity, whether now known or unknown, that Releasor, or
any person acting under or on behalf of Releasor, may now have, or claim at any
future time to have, based in whole or in part upon any act or omission
occurring on or before the date of execution and delivery of this Agreement to
the Company, in any way relating to your employment with TLP Management Services
LLC or any of its Affiliates, as that term is defined in the Plan,  including
your separation from employment, if applicable, except your rights to the Vested
Benefits provided pursuant to the Plan,  your vested rights, if any, in any
Company-sponsored retirement savings plan, and your COBRA, unemployment
compensation and workers compensation rights, if any. Such release is made
without regard to present actual knowledge of such acts or omissions, including
specifically, but not by way of limitation, matters which may arise at common
law, such as breach of contract, express or implied, promissory estoppel,
wrongful discharge, tortious interference with contractual rights, infliction of
emotional distress, defamation, or under all federal, state or local laws that
protect employees or service providers from discrimination in employment on the
basis of sex, race, national origin, religion, disability and age, such as the



D-1

--------------------------------------------------------------------------------

 



Fair Labor Standards Act, the Employee Retirement Income Security Act, the
National Labor Relations Act, Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act of 1987, the Rehabilitation
Act of 1973, the Equal Pay Act, the Americans With Disabilities Act, and the
Family and Medical Leave Act, the Workers Adjustment and Retraining Notification
Act (“WARN”); EXCEPT for the rights and obligations created by this
Agreement.  You agree that you have had a full and fair opportunity to consult
with an attorney of your choosing concerning the agreements and representations
set forth in the previous sentence and all other provisions of this Agreement.

 

You understand and agree that by signing this Agreement you are giving up your
right to bring any legal claim against the Company concerning, directly or
indirectly, your employment relationship with the Company, including your
separation from employment, if applicable.  You agree that this legal release is
intended to be interpreted in the broadest possible manner in favor of the
Company, to include all actual or potential legal claims that you may have
against the Company, except as specifically provided otherwise in this
Agreement. You further agree that if you bring any kind of legal claim against
the Company that you have released and discharged by signing this Agreement,
then you will be in violation of this Agreement and must pay all legal fees and
other costs and expenses incurred by the Company in defending against any such
claim.

 

4.         You agree that the Vested Benefits that you are accepting by signing
this Agreement have value to you, that you would not be entitled to the Vested
Benefits without signing this Agreement, that you will receive the Vested
Benefits in exchange for the benefit to TransMontaigne from your signing this
Agreement, and that TransMontaigne will withhold from the Vested Benefits all
applicable federal, state and local taxes.

 

5.         You agree that the only benefit you are to receive by signing this
Agreement are the Vested Benefits, and that in signing this Agreement you did
not rely on any information, oral or written, from anyone, including your
supervisor, other than the information contained in the Plan.

 

6.         You represent that you have not previously assigned or transferred
any of the legal rights and claims that you have given up by signing this
Agreement, and you agree that this Agreement also binds all persons who might
assert a legal right or claim on your behalf, such as your heirs, personal
representatives and assigns, now and in the future.

 

7.         You agree that:  (a) this Agreement constitutes the entire agreement
between you and TransMontaigne, without regard to any other oral or written
information that you may have received about this Agreement;  (b) if any part of
this Agreement is declared to be unenforceable, all other provisions of this
Agreement shall remain enforceable; and (c) this Agreement shall be governed by
federal law and by the internal laws of the State of Colorado, irrespective of
the choice of law rules of any jurisdiction.

 

8.         You agree and acknowledge that you:  (i) understand the language used
in this Agreement and the Agreement's legal effect; (ii) understand that by
signing this Agreement you are giving up the right to sue the Company for age
discrimination; (iii) will receive compensation under this Agreement to which
you would not otherwise have been entitled without signing this



D-2

--------------------------------------------------------------------------------

 



Agreement;  (iv) have been advised by the Company to consult with an attorney
before signing this Agreement; and (v) were given no less than forty-five (45)
calendar days to consider whether to sign this Agreement. During such forty-five
(45) calendar day period, you, in considering whether to sign this Agreement,
may wish to review the terms of the Vested Benefits set forth herein.

 

For a period of seven (7) calendar days after the signing of this Agreement,
 you may, in your sole discretion, rescind this Agreement by delivering a
written notice of revocation to the Company by delivering a written revocation
statement to Michael A. Hammell, Executive Vice President, General Counsel and
Secretary, at 1670 Broadway, Suite 3100, Denver, Colorado  80202. If you rescind
this Agreement within seven (7) calendar days after the signing date, this
Agreement shall be void, all actions taken pursuant to this Agreement shall be
reversed, and neither this Agreement, nor the facts of or circumstances
surrounding its execution shall be admissible for any purpose whatsoever in any
proceeding between the parties, except in connection with a claim or defense
involving the validity or effective rescission of this Agreement.  If you do not
rescind this Agreement within seven (7) calendar days after the signing date,
this Agreement shall become final and binding and shall be irrevocable.

 

Acknowledgment

 

By signing below, you acknowledge that you have read and understand this
Agreement and understand that it is a legally binding document that may affect
your legal rights, and that you have been advised to consult a lawyer of your
choosing before signing this Agreement and have had an opportunity to do so.

 

 

 

 

Signed:

 

 

 

 

 

Print name:

 

 

 

 

 

Date:

 

 

 

 

 

 

D-3

--------------------------------------------------------------------------------